DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on 12/3/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 9/3/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claim 9 is newly added. Claim 1 has been amended. Claims 1-2, 4 and 7-9 are pending and are the subject of the present action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application KR10-2015-0190629 and PCT/KR2016/008003 filed on 12/31/2015 and 7/22/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/31/2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadeorao et al. US 2005/0186672, published 8/25/2005 (hereinafter Mahadeorao). This rejection is newly applied to address applicants’ amendments filed on 12/3/2021. 
Mahadeorao describes culturing undifferentiated stem cells (USC) derived from corneal limbus tissue on epithelial cell-removed amniotic membranes (Mahadeorao, para 16-21, 24-25 and 41). Mahadeorao provides a description of USCs in para 41 and categorizes USCs as a species of limbal stem cells (Mahadeorao, para 41 and claim 5). Mahadeorao confirms the presence of stem cell-specific markers such as p63α using immunofluorescence and immunoperoxidase assays (Mahadeorao, para 62 and 90). Mahadeorao describes amniotic membrane preparation in para 78. Mahadeorao describes scraping off the epithelial layer of the amniotic membrane using blunt forceps and placing the epithelial cell-removed membrane on a sterile glass slide in a 100mm petri plate (Mahadeorao, para 78). Mahadeorao describes fastening the epithelial cell-removed amniotic membrane to a PET inset using medical grade silicon O-rings so that the membrane is spread uniformly and the denuded epithelial side of the membrane faces up (Mahadeorao, para 79). Mahadeorao describes seeding USCs on the epithelial cell-removed amniotic membrane using a culture medium comprising DMEM/F12 (1:1) supplemented with 10% human serum (Mahadeorao, para 81). Mahadeorao lists other media factors including DMSO, EGF, insulin, sodium selenite, human transferrin (Mahadeorao, para 57, 81 and example 1). The culturing media described in para 81 excludes the use of cholera toxin and fetal bovine serum, corresponding to the limitations described in newly amended claim 1. Mahadeorao describes culturing times ranging from 10-15 days at 37oC until confluent, with specific embodiments reaching 95% confluent (Mahadeorao, para 51). Mahadeorao describes transplanting the limbal tissue-derived epithelial cell sheet into patients (Mahadeorao, para 65, 81, and claims 9, 18). Mahadeorao does not specify the specific length and width dimensions of the amniotic membrane and glass slide described in claims 2 and 4. Mahadeorao describes the use of DMEM/F12 media supplemented with 10% human serum rather than 4-6% as described in claim 1. 
However, it is argued that the exact width/length of the amniotic membrane and glass slide dimensions as well as the percentage (v/v) of human serum and standard culture media components like O-phosphoethanolamine would have resulted from routine experimentation using standard laboratory techniques available at the time of filing. For instance, Mahadeorao describes the use of 10% human serum supplemented medium rather than 4-6% as described in claim 1. However, it would have been a matter of routine experimentation for one of ordinary skill to adjust the percentage (v/v) of human serum to arrive at 4-6% given that both methods share similar goals of culturing limbal stem cells on de-epithelialized human amniotic membranes. A similar routine experimentation argument is applied to the exact width/length of the amniotic membrane and glass slide dimensions. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2, 4 and 7-8 to have been prima facie obvious to at the time the invention was made.
Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. "Myogel supports the ex-vivo amplification of corneal epithelial cells." Experimental eye research 88.3 (2009): 339-346 (hereinafter Francis, reference of record) in view of Chee et al. "Limbal stem cells: the search for a marker." Clinical & experimental ophthalmology 34.1 (2006): 64-73 (hereinafter Chee, reference of record). This rejection is newly applied to address applicants’ amendments filed on 12/3/2021. 
Francis describes an ex vivo culturing method for limbal stem cell expansion using de-epithelialized human amniotic membrane explants (Francis, abstract and intro para 2). Francis describes preparing a 50 mm amniotic membrane disk by thawing on a glass microscope slide and removing the amniotic membrane epithelium using 2 mL of trypsin for 20 min combined with mechanical scraping. Francis then cut a 15 x 15 mm section of the denuded amniotic membrane to serve as an explant culture substrate for the limbal tissue (Francis, 2.1 Cell carrier preparation). Francis describes culturing the limbal tissue containing limbal stem cells on the denuded amniotic membranes using a corneal media comprising 1:1 DMEM/F12 and 15% human serum supplemented with epidermal growth factor and insulin transferrin and selenium supplement (Francis, 2.2 Explant culture technique). The culturing media described in section 2.2 excludes the use of cholera toxin and fetal bovine serum, corresponding to the limitations described in newly amended claim 1. Francis describes monitoring cellular growth over a 15 day period and/or until confluence was reached (i.e. 100% of the area of the amniotic membrane explant was covered with limbal tissue) (Francis, 2.3 Growth rate and Fig 1, Fig 2). Francis found that culturing on de-epithelialized human amniotic membranes provided the most reliable medium for confluent growth when compared to other supports such as matrigel, myogel and stromagel (Francis, 3. Results para 2 and Fig 2). Francis describes methods for transplanting the ex vivo cultured limbal stem cells into patients (Francis, Discussion second to last paragraph). Furthermore, Francis provides motivation for examining specific limbal stem cell markers to further refine ex-vivo amplification and isolation techniques (Francis, Discussion last paragraph). Although it’s granted that Francis does not expressly describe p63α positive limbal stem cells, it is argued that p63α expression is an inherent feature of limbal stem cells. Inherent features need not be recognized at the time of invention, see MPEP 2112. To support this conclusion, Chee reports immunostaining characteristics of limbal stem cells and consistently found p63α positive expression amongst limbal stem cells (Chee, Table 1 and abstract). Additionally, Francis reported a clear appreciation for limbal stem cell markers to improve ex-vivo amplification and isolation techniques (Francis, Discussion last paragraph). Francis describes the use of 15% human serum supplemented medium rather than 4-6% as described in claim 1. Francis does not describe the same width and length dimensions of the amniotic membrane and slide class recited in claims 2 and 4. 
However, it is argued that the exact width/length of the amniotic membrane and glass slide dimensions as well as the percentage (v/v) of human serum and standard culture media components like O-phosphoethanolamine would have resulted from routine experimentation using standard laboratory techniques available at the time of filing. For instance, Francis describes the use of 15% human serum supplemented medium rather than 4-6% as described in newly amended claim 1. However, it would have been a matter of routine experimentation for one of ordinary skill to adjust the percentage (v/v) of human serum to arrive at 4-6% given that both methods share similar goals of culturing limbal stem cells on de-epithelialized human amniotic membranes. A similar routine experimentation argument is applied to the exact width/length of the amniotic membrane and glass slide dimensions. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2, 4 and 7-8 to have been prima facie obvious to at the time the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadeorao (supra) as applied to claims 1-2, 4 and 7-8 above in further view of Zhang et al. "The effect of amniotic membrane de-epithelialization method on its biological properties and ability to promote limbal epithelial cell culture." Investigative ophthalmology & visual science 54.4 (2013): 3072-3081 (hereinafter Zhang, reference of record). This rejection is newly applied to address applicants’ amendments filed on 12/3/2021.
A description of Mahadeorao can be found above. Mahadeorao does not describe the removal of epithelial cells from the amniotic membrane using 4 to 6 M urea. 
Zhang describes using 5 M urea to de-epithelized human amniotic membranes for limbal tissue culture (Zhang, Methods: HAM Denudation, pg 3073). Zhang concludes that urea treatment resulted in the complete amniotic epithelial cell removal with a higher level of basement membrane integrity and more favorable extracellular matrix growth factor composition when compared to similar conventional approaches using EDTA or trypsin (Zhang, Discussion, pg 3080). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the 5 M urea de-epithelization process described by Zhang into the ex vivo culturing method for limbal stem cell expansion described by Mahadeorao in order to achieve improved de-epithelialized human amniotic membrane integrity. It would have been a matter of applying a known technique to improve limbal stem cell expansion since Zhang reported superior membrane integrity and extracellular matrix growth factor composition when using urea treatment for epithelial cell removal when compared to trypsin treatment as reported by Mahadeorao. For these reasons, one would have been motivated to do so in order to improve membrane integrity and extracellular matrix growth factor composition. One would have a reasonable expectation of success given the favorable de-epithelialization results achieved by Zhang. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Citation of Other Relevant Prior Art
Tan et al. US 7049139, date of patent 5/23/2006
Lako et al. WO 2015/121683, published 8/20/2015
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699